Zane, C. J., and Boreman, J.,
concurred.
A petition for a rehearing having been filed, a rehearing was denied, and the following opinion rendered. .
POWERS, J.:
The appellant moves for a rehearing. He alleges that the facts as stated by this court in its opinion are not sustained, but are opposed by a preponderance of the evidence, and that the court erred in its conclusions. Nothing is now submitted as a reason why a rehearing should be granted that was not fully considered in the argument. No showing is made that satisfies the court that it should review its conclusions, and we are not convinced that we erred. We long ago laid down the rule that, to justify a rehearing, a strong case must be made. We must be convinced that the court failed to consider some material point in the case, or that it erred in its conclusions, or that some matter has been discovered which was unknown at the time of hearing: Venard v. Old Hickory M. & S. Co., ante p. 67. Where a case has been fully and fairly considered in all its bearings, a rehearing will be denied: People v. Rogerson, ante p. 233.
A rehearing is denied.
All of the Justices concurred.